          Case 1:21-cv-10306-JGD Document 9 Filed 08/25/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



RUSSELL ROSE,                      )
                                   )                 CIVIL ACTION
           Plaintiff,              )                 NO 21-10306-JGD
                                   )
        v.                         )
                                   )
FEDERAL BUREAU OF PRISONS, et al., )
                                   )
           Defendants.             )


                                  ORDER TO SHOW CAUSE

                                           August 25, 2021

DEIN, U.S.M.J.

       On February 21, 2021, Russell Rose (“Rose”), an inmate confined to FMC Devens, filed

a pro se complaint against multiple Devens officials and employees pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S 388 (1971). This action was

randomly assigned to the undersigned Magistrate Judge pursuant to the District Court’s Program

for Random Assignment of Civil Cases to Magistrate Judges.

       On February 24, 2021, Rose was ordered either to pay the fee or seek leave to proceed in

forma pauperis. On March 22, 2021, Rose paid the $402.00 filing fee and a summons issued for

service of defendant Boncher. On March 31, 2021, Rose consented to jurisdiction by the

undersigned magistrate judge.

       As of this date there has been no return to the court of proof of service of the summons

and complaint as required by Rule 4(m) of the Federal Rules of Civil Procedure and Local Rule

4.1(b) of the Local Rules of this Court.
          Case 1:21-cv-10306-JGD Document 9 Filed 08/25/21 Page 2 of 2




       Accordingly, it is hereby ORDERED that Rose shall, within twenty-one (21) days from

the date of this Order, show cause why this case should not be dismissed without prejudice.

                                                    SO ORDERED.


                                                     /s/ Judith Gail Dein
                                                    Judith Gail Dein
                                                    U.S. Magistrate Judge




                                               2
